 In the MatterofHARVEY CHALMERS&-,SON,INC.andTEXTILEWORKERS UNION OF AMERICA(CIO)Case No. 3-C-08.-Decided December 10, 1947-Mr. Stanley D. Kane,for the Board.Mr. H. Andrew Sclzlusberg,of Gloversville, N. Y., for the re-spondent.Mr. Harry Poze f slay,of Gloversville, N. Y., for the Union.DECISIONANDORDEROn January 15, 1947, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent, Harvey Chalmers S, Son, Inc., had engaged in and wasengaging in certain unfair labor practices, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. There-after, the respondent filed exceptions, a supporting brief, and a requestfor oral argument 1 That request was granted by the Board on Janu-ary 27, 1947, but was subsequently revoked on October 1, 1947.Atthat time the Board specifically afforded the parties 20 days withinwhich to file supplemental briefs or written arguments setting forththe matters which would have been covered in oral argument.Asupplemental brief in lieu of oral argument was thereafter filed by therespondent, which objected to the revocation of oral argument.The Board has considered the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs filed by the respondent, andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner with the exceptionsand additions set forth below .21Under Section 203 43 of the Rules and Regulations of the Board,the granting of oralargument before the Board Members is discretionary.2The provisions of Section 8 (1) of the National Labor Relations Act, which the TrialExaminer herein found were violated,are continued in Section 8 (a) (1) of the Act asamended by the Laboi Management Relations Act, 1947.75 N. L.R. B., No. 55.434 HARVEY CHALMERS & SON, INC.4351.The Trial Examiner found that on June 7, 1946, Eleanor Lang-ley, secretary to Harvey Chalmers, the respondent's president, dis-tributed letters of resignation from the Union to the respondent'semployees after Chalmers had made a speech in which he announcedcertain new employee benefits.The record reveals, and we find, thatthese letters were distributed to the employees and signed by thembefore that speech was made.We nevertheless agree with the TrialExaminer's conclusion that the respondent's announcement of newemployee benefits constituted a violation of Section 8 (1) of the Act,even though it was made after the employees concerned had withdrawnfrom the Union.The record supports the Trial Examiner's finding that on or aboutMay 31, 1946, Chalmers questioned employee Perfetti concerning thelatter's possession of Union authorization cards.3Later that day,he further questioned Perfetti concerning the surrender of those cards;and on June 3, 1946, he conferred with his attorney and Perfetti inan effort to reach an agreement whereby the latter would attemptto induce his fellow employees to abandon the Union.With thisbackground, we conclude that the announcement of new employeebenefits on June 7, 1946, was intended to, and did, constitute a re-ward for the employees' withdrawal from the Union, and that it wasalso intended to insure against their rejoining the Union.4 In ad-dition,we find that the circulation of the withdrawal letters byChalmers' secretary in itself constituted an independent violationof Section 8 (1) of the Act.°2.The Trial Examiner found that the respondent further violatedSection 8 (1) of the Act by depriving employee Perfetti of the op-portunity to work a full schedule and overtime from approximatelyJune 1 to August 1, 1947, because of the latter's membership in andactivity on behalf of the Union. In consonance with this finding,the Trial. Examiner recommended that Perfetti be made whole forhis loss of earnings during that period.He w-,ls in the respondent'semploy at the time of the hearing, so no question of reinstatementis before us.We agree that the record supports the Trial Examiner's finding,but we do not adopt his recommended remedy. The record shows,as the Trial Examiner found, that Perfetti, in his efforts. to bargainindividually, colluded with the respondent to deprive his fellow em-ployees of their rights under Section 7 of the Act.Under the cir-3Inasmuch as the complaint herein does not allege that this interrogation constitutedproscribed activity within the meaning of Section 8(1) of the Act,we make no ruling onthis point.Matter of Automatic Screw Machine Company,52 N. L.R. B. 488.sMatter of Ames Harris Neville Company,67 N. L.R. B. 422.766972-48-vol. 75--29 436, ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances,we are of the opinion that the purposes of the Act wouldnot be effectuated by ordering that Perfetti be made whole for hisloss of earnings.'ORDER,Upon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Harvey ChalmersSon, Inc., and its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers Union of Amer-ica (CIO), or in any other labor organization of its employees, bydisdriminatorily depriving any of its employees of the opportunityto work a full schedule;(b)Offering its employees benefits to persuade them to abandonmembership in or activity on behalf of Textile Workers Union ofAmerica (CIO), or in any other manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist Textile WorkersUnion of America (CIO), or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following, affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its plant in Amsterdam, New York, copies of the noticeattached hereto, marked "Appendix A." ICopies of said notice, tobe furnished by the Regional Director for the Third Region, shall,after being duly signed by the respondent's representative, be postedby it immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Third Region in writing,within ten (10) daysfromthe date of this Order, what steps therespondent has taken to comply herewith.MEMBER GRAY took no part in the consideration of the above De-cisionand Order.e CfMatter of Thompson CabinetCo , 11 N.L. R B. 1106.In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted in the notice,before the words "A Decision and Order,"the words, "A.Decree of the United States Circuit Court of Appeals, Enforcing HARVEY CHALMERS & SON, INC.437APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist TEXTILE WORKERSUNION OF AMERICA (CIO) or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to any term or condition of employment againstany employee because of membership in or activity on behalf of anysuch labor organization.HARVEY CHALMERS & SON, INC.,By -------------------- -------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Stanley D Kane,for the Board.Mr. H. Andrew Schlnsberg,of Gloversville, New York, for the respondent.Mr. Hairy Pozef'thy,of Gloversville, New York, for the Union.STATEMENT OF THE CASEUpon a charge duly filed June 10, 1946, by Textile Workers Union of America(CIO), heieui called the Union, the National Labor Relations Board, hereincalled the Board, by itsRegionalDirector for the ThirdRegion(Buffalo, NewYork), issued its complaint dated October 31, 1946, against Harvey Chalmers &Soar, Inc, Amsterdam, New York, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and Section 2 (6) and(7) of theNational Labor RelationsAct, 49 Stat.449, herein calledthe Act. Copies of thecomplaint accompanied by notice of hearing were duly served upon the respondentand the Union.With respect to unfair labor practices,the complaint,as amendedat the hear-ing, alleged in substancethat therespondent from onor about May 1, 1946. to thedate the complaint issued,attempted to bribe employees to abandonthe Union 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to refrain from Union activity, expressed disappi oval of the Union; stated thatUnion organization would result in no benefit to the employees, threatened eiir-ployees with loss of employment if they assisted or became members of the Union,compelled employees to sign letters revoking their Union membership, on or aboutJune 7, 1946, offered and gave its employees pay increases and other benefits forthe purpose of dissuading thei)i from joining or assisting the Union, and on orabout June 1, 1946, for a period of approximately 2 ionths, withdrew from one,Jerome Perfetti, the privilege of working overtime and decreased his regularworking hours to his financial loss because of his membership in and activityon behalf of the Union. The respondent's answer, dated November 18, 1946,denied the commission of unfair labor practices.Pursuant to notice, a hearing was held on December 2 and 3, 1946, in Amster-dam, New York, before the undersigned, the Trial Examiner duly designated bythe Chief Trial ExaminerThe Board, the respondent, and the Union were repre-sented by counsel and all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all partiesA motion by Board's counsel to conformthe pleadings to the proof in minor matters such as dates and names was grantedover the objection of counsel for the respondent.Counsel for each party arguedorally on the record and each was advised that he might file briefs and/or proposedfindings and conclusions with the undersigned.None has been filedUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:-FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTHarvey Chalmers & Son, Inc, is a New York corporation having its principaloffice and place of business in Amsterdam, New York, where it is engaged in thedesign, manufacture, and sale of pearl and casein buttonsDuring the 12-monthperiod preceding the hearing, raw materials having a value in excess of $25,000,were shipped to the respondent from points outside the State of New York andduring the same period finished products having a value of more than $25,000,were shipped by the respondent to points outside the State of New YorkTherespondent conceded, for the purpose of the hearing, that it is engaged in commercewithin the meaning of the Act.IT.THE ORGANIZATION INVOLVED)TextileWorkers Union of America is a labor organization affiliated with theCongress of Industrial Organizations,'admitting, to membership employees of therespondent.IIITHE UNFAIR LABOR PRACTICESInterference, restraint, and coercionEvidence in support of the allegations in the complaint. was adduced almostentirely from the testimony of Jerome Perfetti, an employee of the respondent formore than 20 years. Since the respondent called no witnesses and offered noevidence, Perfetti's testimony is undenied. In argument, counsel for the respond-ent urged that this testimony be disregarded, characterized Perfetti as a vague,contradictory, and unreliable witness, and argued that no finding adverse to, the HARVEY CHALMERS & SON, INC.439respondent should be based on his testimony.The undersigned has scrutinizedPertetti's testimony and has come to the conclusion that it is worthy of belief.It is found that Perfetti was a truthful witness: that his frequent inability torecall precise dates and his occasional confusion as to the sequence of eventsare not, under the circumstances, ind icia of untruthfulness or unwillingness todescribe completely and accurately the happenings about which he was questioned.Generally, no attempt will be made herein to set forth the various conflicts indates arising in Perfetti's testimony.The undersigned is convinced, and there-fore finds, that the happenings hereinafter described occurred in the sequencegivenPerfetti performed his task as a button counter in a room on the fourth floorof the respondent's factory under Foreman Joe Dorn and Forelady Mary Hoag,both of whom also supervised the work of the approximately 20 girls in the samedepartment.Perfetti, one of the more senior workers, earned approximately$57 to $59 on a piece-work basis, by working about 48 hours a week.About May15, 1946, Pertetti joined the Union and shortly thereafter suggested to HarveyChalmers, respondent's president, that he be granted a week's vacation with pay.'Chalmers refused the request, stating that too great expense was involved, andadvised Perfetti to go back to work and "forget it."Within a few days, therespondent hired- a number of boys, who became known in the plant as "com-mandos."They were assigned to machines customarily serviced by Perfetti awith the result that his opportunity to work was lessened and his earnings cur-tailed.Perfetti complained to Foreman Joe Dorn that he was being "blocked-off" from the machines lie normally would work and, when no promise of reliefivas forthcoming, renewed his complaint to Harvey Chalmers and Superintend-ent Fred Aber. Chalmers told him that he must accept the arrangements.Perfetti continue(] to protest the use of "commandos" until Aber said "I gotsomething on you, I got something on you ; you are fired " 3 On Chalmers' sugges-tion,-Perfetti returned to work and his discharge was never effectuated.Onreturning to the sorting room, he related his experience to his Forelady, MaryHoag, and speculated on the reasons which would cause Aber to discharge him.Hoag said she thought "it was something about the Union."According to Perfetti, this led hun to question the security of his employmentand, reflecting upon his near escape from discharge after more than 20 yearsof service, he initiated an organizing campaign for the Union among the em-ployees in the sorting room.Apparently his activity came to the notice of therespondent, for about May 31, 1946, he was called aside by Harvey Chalmersand asked if he had any "blue cards"' in his pocket ; if so, how many ; and ifthey were signedLater, in the same day, Chalmers again attempted to securethe designation cards from Perfetti and sought to learn i pon what terms Per-fettiwould surrender themPerfetti stated that all he wanted was "security."Chalmers then suggested a conference with respondent's attorney in which Per-fetti concurred.Upon the assumption, apparently, that he and Perfetti wouldreach agreement by which Perfetti would undertake to have the employees aban-don the Union, Chalmers urged Perfetti to secure the return of the designationcards immediately.Perfetti refused when Chalmers would not agree to ap-broach each employee with himI It is not found that Perfetti was on this occasion acting in behalf of other employees.There is no evidence that "commandos" worked at otherassignmentsA few days before this occasion, Aber advised Perfetti not to be concerned about the"commandos" as "there [was] going to be a lot of work from out West."Union authorization cards were printed on blue stock. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the Monday following, June 3, Perfetti and Chalmers met with the latter'sattorney, Harry Borst.Perfetti reiterated his request that lie be made securein his employment and that lie be assured of a wage of $65 00 for a 40-hourweek.Either Borst, in Chalmers' presence, or Chalmers suggested that Per-fettimight be given a chicken farm as compensation for leading the-employeesout of the Union.Perfetti protested that he did not seek a reward of such value.After further bargaining, the respondent agreed to submit a contract to Per-fetti's attorney embodying terms to which the respondent was agreeable. Ina day or two, Perfetti allegedly rejected what he considered to be an unsatis-factory offer 6 from the respondent in this connection, having in the interimcome to the conclusion that he should receive a cash payment of $2.000.A formof contract which was admittedly submitted by the respondent to Perfetti'sattorney is attached hereto as "Appendix A." 6 No contract resulted and, ap-parently, no further negotiations took place between the respondent and Perfetti.On June 7, 1946, Chalmers spoke to the employees in the sorting room duringworking hours, telling them of the immediate institution of a paid vacation policy ;the creation of a welfare fund at respondent's expense ; and other benefits morefully described below.Following this, Chalmers' stenographer, Eleanor Langley,gave to each employee a letter prepared for signature, in the following form :AMSTERDAM,N. Y.,June 7, 1946.Mr. GERMANO PERFETTI,66 James Street, Amsterdam, N. Y.DEAR MR. PERFETTI: I herewith make formal request that you return tome within twenty-four hours the C. I. O. application ticket whichI signed.The reason for this is that I wish to withdraw my signature. Please under-stand that the law gives me the privilege of doing so.Yours truly,All who had designated the Union signed such letters, thus repudiating theirearlier action, and deposited them on Perfetti's machine.Later in the day, anotice over the signature of Chalmers appeared on respondent's bulletin boardsummarizing the newly offered employee benefits as followsIt has been the consistent policy of the new management insofar as financialconditions enabled it, to continuously improve the conditions of the workers.We have heretofore informed you of certain benefits that would be coiningto you.We are new very glad to notify you that we are able to give youthe following new benefits, which, we feel confident, will bring about ,thespirit of cooperation which is so necessary to permit a company to operate sosuccessfully :1.One (1) week's vacation with pay, the first week in July. The factorywill be closed for that week2.We will create a welfare fund into which we will pay $250 00 a weekfor one year.From the proceeds of this fund we will pay the following :A. Five (5) paid holidays through the year.B. A week's extra pay on November 29.5The undersigned sustained an objection by respondent's counsel when counsel for theBoard sought to elicit testimony from Perfetti with regard to a form of contractallegedlysubmitted by the respondent to Perfetti's attorney when no showingwas made that thedocument in question could not be produced and when it was not clear thatPerfettl'sattorney, who allegedly received the writing from the respondent,was not available as awitness.6 Perfetti denied seeing this writing until shown to him on the witness stand. HARVEY CHALMERS & SON, INC.441C.We will purchase a group insurance policy, which policy will give tothe employees the following benefits:(1) A life insurance policy of $1,000 00.(2) if you are disabled by accident or nonoccupational sickness, you willreceive certain weekly benefits for a substantial number of weeks.(3)Hospitalization benefits.(4) -Surgery benefits up to $150 00 per operation.HARVEYCHALMLERS &SON,INC[Signed]HARVEYCHALMERS.ConclusionsThe undersigned is convinced that Perfetti was an object for discriminationbecause of his membership in and activity on behalf of the Union.The assign-ment of "commandos" to work on machines which he had customarily operated,within a few days after he became a Union member, with the result that hisearnings were materially lessened, is a circumstance which, standing unexplained,gives rise to a reasonable interence of discrimination.At no prior time duringhis more than 20 years of employment had his opportunity to work been similarlycurtailed and, so far as the record shows, no other employee was similarly affected.No reason'for such discrimination is suggested in the record save that Perfettihad joined the Union.On the very day that the "commandos" interfered withhiswork opportunity, Superintendent Aber offered to discharge him and re-marked "1 got somethn r on you " Forelady Hoag's expressed opinion that Aberhad reference to the Union, while of course not proof of such a conclusion, isevidence that Perfetti's Union membership was no secret.The undersigned findsthat the respondent was aware that Perfetti was a Union member on the day ofthese happenings.Perhaps all this is susceptible of umoeent explanationPossibly witnessescould have been produced by the respondent to refute Perfetti's testimony andthe adverse inferences :wising therefromNo such explanation was attempted,however, and no such evidence was offered- The undersigned finds, therefore,that from the period of approximately June 1 to August 1, 1946, Perfetti wasdeprived of opportunity to work a full schedule-and deprived of opportunity towork ovettune because of his membership in and activity on behalf of the Unionfind flint the respondent Iliereby violated Section S (1) of the ActEvidence of other N iolation. of the same section is equally clear and similarlyunretutedUnwilling to meet Perfetti's price to secure the repudiation of theUnion by the employees in the sorting room, the respondent resorted to moredirect action ; announced immediately the institution of the employee benefitsherembetore set forth ; and simultaneously circulated letters for signature where-by the employees withdrew from the Union.Thus the respondent's objective wasaccomplishedThus also, it is found, the respondent further violated Section 8(1) of the Act.In the somewhat peculiar congeries of incidents here recited, some furtherrationalization ot'these findings is perhaps indicated.As has been found, Per-fetti became a subject for discrimination when he joined the Union and then,unexpectedly, found himself in a tactical position for individual bargaining.The undersigned is convinced that although Perfetti's negotiations with the re-spondent concerning a contract had for their purpose the securing to Perfetti of apreferred position as an individual, they actually amounted, despite his protesta-tions to the contrary, to collusion between Perfetti and the respondent to deprive 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employeesof their rightunder Section 7 of the Act, to be represented by anagency of their own choiceThe fact that Perfettiwas for atime willing to be aparty to suchan arrangement'does not remove the onusof the violationfrom therespondent.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondentdescribedin Section 1, above,have a close, intimate, and substantial relation to trade, tratlic,andcommerceamong the several States and such of them as have been found to constitute unfairlabor practices,tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerceV. THE REMEDYS'ince it has been found that the respondent engaged in unfair, labor practiceswithin the meaning of Section 8 (1) of the Act, the undersigned will recommendthat it cease and desist therefrom and take certain affirmative action in orderto effectuate the policies of the ActSince it has been found that the respondent discriminated against Perfetti.bydepriving hnn of opportunity to work a full schedule from about June 1 to August1, 1946, with the result that Perfetti's earnings were decreased during that period,and since it has been found that the respondent was motivated in such action byPerfetti's membership in and activity in behalf of the Union, it will be recorrmended that the respondent make Perfetti whole for the loss he sustained therebyby payment to him of a sum of money equal to that which he normally would haveearned less his net earnings ° during that period.Other acts of the respondent which have been found to constitute unfair laborpractices coupled with the discrimination against Perfetti, indicate an attitude ofopposition to the purpose of the Act generally.That the order may be co-extensivewith the threat of future violations, it will be recommended that respondent-ceaseand desist from violating the Act in any manner.10Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS of LAW1Textile Workers Union of America (CIO) is a labor organization within themeaning of Section 2 (5) of the Act2By discriminating in regard to the conditions of employment of JeromePerfetti ; by offering preferred employment status to Perfetti in consideration ofhis abandonment of union activity ; and by offering and granting benefits toemployees to persuade them to abandon the Union, the respondent discouragedmembership in Textile Workers Union of America (CIO), interfered with, re-Peifetti denied that lie at any time had a purpose of acceding to the iespondent's plan.The nndeisigned is pcisunded to a contrary conclusion8This particular aspect of respondent s unfair labor practices was not alleged to consti-tute at violation of Section 8 (3) of the ActHowever, Board's counsel urged at theopening of the hearing that Perfetti be made whole for this loss.UHere net earnings would consist of his actual earnings for woik peiforined for the re-spondent and any additional eainings made during hours when he noimally would havebeen employed by i espondent10SeeD'L R B v E:rpressPublishingCompany,312 U S 426. HARVEY CHALMERS & SON, INC.443strained, and coerced its employees tit the exercise of the rightsguaranteed inSection 7 of the Act, and thereby engaged in unfair labor practices within themeaning of Section S (1) of the Act.3The aforesaid unfair laboi practices are unfair labor practicesaffectingcommerce within themeaning ofSection 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the abovefindingsof fact and conclusions of law and uponthe entire record in the case, the undersigned hereby recommends that therespondent, Harvey Chalmers & Son, Inc, Amsterdam, New York, its officers,agents, successors,and :issigns shall :1Cease and desist from :(a)Discouraging inembeisli p in Textile Workers Union of America (CIO)or in any other labor organization of its employees by discriminatorily deprivingthem. or any of them, of opportunity to work a fullschedule;(b)Offering employees benefits to persuade them to abandon membershipin or activity on behalf of Textile Workers Union of America (CIO) or iu anyother manner interferingwith,restraining,or coercing its employees in theexerciseof their right to self-organization, to form labor organizations, to joinor assist Textile Workers Union of America (CIO), or any other labororgani-zation,to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargainingor other niutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the followingaffirmativeaction,which the undersigned finds willeffectuate the policies of the Act:(a)Make Jerome Perfetti whole for any loss of pay he may have suffered byreasonof the discrimination by the iespondent against hun by payment to himof a snip of money equal to that, which lie normally would haveearned as wagesduring the period of disci unination less his net earnings during that period;(b) Post at its plant in Amsterdam, New York, copies of the notice attachedheretomarked "Appendix Il " Copies of said notice, to be furnished by theRegional Dnectoi foi the ThudRegionshall, after being duly signed by therespondent, be posted by it uuinediately upon receipt thereof,and maintainedby it for sixty (60) con.ecutive dais thereafter, iu conspicuous places, includingall places where notices to employees customarily ate posted;Reasonable stepsshall be taken by the iespondent to insure that said notices are not altered,defaced. or covered by any otbei material ;(c)Notify the Regional 1)irectoi for the Third Region within ten (10) daysfrom the receipt of thus Intermediate Report what steps the respondent has takento comply hereN,% ititIt is further recommended that unless on or before ten (10) clays from thedate of the ieceipt of this Intermediate Report, the respondent notifies saidRegional Director tit writing that it will comply with the foregoing recom-mendations, the National Libor Relations Board issue an order requiring therespondent to take the action aforesaidAs pi o1 ided iii Section _O3 9 of the Rules and Regulations of the NationalLabor Relations Board, Sei tea 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) clays from the date of serviceof the order transferiuiy the case to the Board,pursuantto Section 203.38 ofsaid Rules and Regulations, file with the Board,RochambeauBuilding,Wash-ington 25, D. C., an original and four copies of a statement in writing setting 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth such exceptions to the Intermediate Report or to any other part of therecord or, proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof; and any party or council for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate ReportImmediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall tile a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromlitlymade as required by Section 203 65.As further provided in saidSection 203.39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.DatedJanuary15, 1947.APPENDIX ANVALLACEE. RoYSTER.Trial Eiaminer.THIS AGREEMENT made this ----- day of June, 1946, between HARVEY CHALMERS& Solo, INC., a domestic corporation organized and existing under the laws of theState of New York with its principal office located in the City of Amsterdam,Montgomery County, New York, party of the first part, and GERMANO PERFETTI,of 66 James Street, in the City of Amsterdam, Montgomery County, New York,party of the second part.WHEREAS, the second party has been in the employ of first party in the City ofAmsterdam for more than twenty (20) years and has held, during said time, theposition-of button counter in first party's mill in the City of Amsterdam, and dur-ing said time, the relationship between said parties has been on a friendly basisand the second party has always been courteous to, and faithfully carried out theorders of, the officials and supervisory personnel of first party andWHEREAS, second party has lately become concerned about the permanency ofhis said position with first party andWHEREAS, first party recognizes the ability of second party to perform his saidwork as button counter and his courteous conduct and willingness to faithfullycarry out the orders of the officials of first party and its supervisory personnel,and being desirous of having second party continue his said work, as he has in thepast and of relieving the concern of second party and of assuring second party apermanent position as a button counter in its said mill as far as it is able andwithin the limitations as hereinafter specified, the parties hereto do mutuallyagree as follows :,First party shall continue to employ second party as a button counter at itsAmsterdam mill for such period of time as second party efficiently performs suchwork, and shall pay him at the same wage rate as be now receives, except that,in the event that the wage rate of employees in the Amsterdam mill of first partyshall increase or decrease, the wage rate of second party shall be increased ordecreased in the same percentage. Second party shall receive the same benefitsas first party shall grant to its other employees at Amsterdam, including vacationswith pay and participation in a welfare fund and other benefits, if, when and forsuch periods of time as such benefits shall be granted by first party to its employees.The said employment of second party by the first party shall be subject to thefollowing limitations: HARVEY CHALMERS & SON, INC.445First party shall be under no obligations to pay second party, except when thetype of work now performed by second party is used by first party in its Amster-darn mill and only for work actually performed by second party. First party shallbe under no obligation to employ second party at said work when its said millat Amsterdam is not in operation, or in the event that a new method of buttoncounting comes into use, so that the type of work now performed by second partyin the counting of buttons is discontinued by first party, or if for any other reasonthe work now performed by second party for the counting of buttons is not usedby first party at its Amsterdam mill.Second party agrees to faithfully and efficiently to perform said work and tobe courteous to, and obey the orders of, the officials and supervisory personnel offirst party.It is further agreed that this contract shall terminate if second party is unableto, or refuses for thirty (30) days to perform his said work.IN WITNESS WHEREOF, the first party has caused its corporate seal to be here-unto affixed and this agreement executed by its President the day and year firstabove written and second party has signed this agreement and affixedhis sealthereto the day and year first above written.HARVEY CHALMERS & SON, INC.,By ------------------------------------(President)STATE OF NEW YORK,County of Montgomery,ss:City of Amsterdam,On this ------ day of June, Nineteen Hundred and forty-six before me per-sonally came HARVEY CHALMERS 2nd, to me personally known, who, being by meduly sworn, did depose and say that he resides in the City of Amsterdam, NewYork, that lie is the President of HARVEY CHALMERS & SON, INC., the corporationdescribed in, and which executed, the within instrument ; that he knows the sealof said corporation; that the seal affixed to said Instrument is such corporateseal ; that it was so affixed by order of the Board of Directors of said corporation;and that he signed his name thereto by like order.------------------------------------STATE OF NEw Yolix,County of Montgomery,ss:City of Amsterdam,(Notary Public)On this ------ day of June, Nineteen Hundred and forty-six, before me, thesubscribed, personally appeared GERMANO PERFETTI, to me personally known andknown to me to be the same person described in and who executed the withinInstrument and he duly acknowledged to me that he executed the same.(Notary Public)APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or- 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDganizations,to join or assist TEXTILE WORKERS UNION OF AMERICA(CIO), orany other labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protectionWE WILL make Jerome Perfetti whole for any loss of pay suffered as a re-sult of-the discrimination against hintAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard toany term or condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.HARVEY CHALMERS & SON, INC.,By ------------------- -----------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.